There is nothing in the record which shows that a notice of appeal in this case was served upon the clerk of the county court or the county attorney of *Page 643 
Grady county. Section 5610, Wilson's Rev.  Ann. St. 1903, is as follows:
"An appeal is taken by the service of a notice upon the clerk of the court where the judgment was entered, stating that the appellant appeals from the judgment. If taken by the defendant, a similar notice must be served upon the prosecuting attorney. If taken by the territory, a similar notice must be served upon the defendant if he can be found in the county; if not there, by posting up a notice three weeks in the office of the clerk of the district court."
This statute is mandatory and jurisdictional, and in the absence of such notices this court acquires no jurisdiction to entertain an appeal.
The appeal is therefore dismissed.
DOYLE and OWEN, JUDGES, concur.